UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-2095


MOE THOMPSON,

                  Plaintiff - Appellant,

             v.

WALTER H. PARHAM, General Counsel, University           of   South
Carolina; UNIVERSITY OF SOUTH CAROLINA,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cv-02064-CMC)


Submitted:    March 27, 2009                 Decided:   April 17, 2009


Before TRAXLER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy Squire, PERCY SQUIRE CO., LLC, Columbus, Ohio,                 for
Appellant.   Andrew F. Lindemann, William H., Davidson,              II,
DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina,                for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Moe Thompson appeals from the district court’s order

granting      summary    judgment      against       him      in   his     civil    action

alleging      a    violation    of   the     Rehabilitation           Act.         We   have

reviewed the record and find no reversible error.                            Accordingly,

we affirm for the reasons stated by the district court from the

bench   on    October    5,    2007,    as       noted   in    the    court’s       summary

judgment     order    filed    on    October       10,   2007.        See    Thompson v.

Parham,      No.   3:06-cv-02064-CMC         (D.S.C.       Oct.      10,     2007).       We

dispense      with    oral     argument      because       the       facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                             2